Title: 17th.
From: Adams, John Quincy
To: 


       I at length finished my part of the conference, this forenoon, and was employ’d all the afternoon in transcribing it; Although I have not been able, even to please myself; yet I now feel, as if an heavy burden had been taken from my shoulders. I have still however a great deal of business, upon my hands. Late up this evening. The Government met this forenoon to make enquiries concerning the noise at Prescott’s and at Wier’s chamber: Cabot it seems receive’d from them a private admonition; and something further is expected for the others.
       Caleb Child of Brookline was 26 the 13th. of last May; his name, and his years for a student at College, do not by any means agree. He has been absent a great part of the Time since I entered so that I have but very little acquaintance with him. Those who know him, say, that were it not for a considerable degree of envy his disposition would not be bad. As a scholar he is not remarkable; and although he has endeavoured more than once to display his genius by declaiming his own composition, yet the most common opinion is that he has not succeeded. Divinity will be his profession, and he has already acquired a ministerial cant, which is such an essential quality to a preacher.
       
      